 



Exhibit 10.1
Severance Pay Policy
When associates are terminated due to departmental closures, restructuring, or
elimination of a position, applicable severance pay may be provided as a
temporary continuation of earnings to assist associates in the transition to new
employment. Associates who are terminated for another reason, or who voluntarily
resign, are not eligible for severance pay under this policy.
Severance pay is calculated using the associate’s regular, base rate of pay on
the termination date. Base pay does not include bonus, incentives, overtime pay
or any other remuneration.
Eligibility for Severance Pay
Associates must be actively employed at the time of termination in order to be
eligible for severance pay. An associate whose employment with the Company or
any of its affiliated companies is terminated will not be entitled to severance
pay under this policy if he or she is offered an alternate position with the
Company, any of its affiliated companies, or any successor thereto, with job
duties and responsibilities (determined in relation to his or her current
employers’ business), compensation, benefits, perquisites and other terms and
conditions of employment that are substantially similar to those in effect
immediately prior to his or her date of termination. A change in an associate’s
title in these circumstances will not, standing alone, entitle him or her to
severance pay under this policy.
Associates who are eligible for severance pay as part of their termination are
provided an agreement that releases the Company from any claims related to the
associate’s employment with the Company, the execution of which is a condition
precedent to receiving the severance pay.
The Company reserves the right to determine when severance pay will or will not
be paid.
Calculating Severance Pay
Associates may receive severance as follows:

          Associate   Eligible for   Maximum
Non-Exempt
  1 week base salary per year of service   14 weeks base pay
 
       
Exempt
  6 weeks base salary, plus 2 weeks per year of service, plus equivalent COBRA  
6 months base pay
 
       
AVP
  6 weeks base salary, plus 2 weeks per year of service, plus equivalent COBRA  
6 months base pay
 
       
VP
  6 months base salary, plus 3 weeks per year of service, plus equivalent COBRA
  12 months base pay
 
       
SVP
  12 months base salary, plus 3 weeks per year of service, plus equivalent COBRA
up to 18 months   24 months base pay 18 months maximum COBRA
 
       
EVP
  24 months base salary plus 18 months COBRA    

 



--------------------------------------------------------------------------------



 



The Company reserves the right to amend this severance pay schedule at any time.
Calculating Rates for Full-Time Associates
Severance pay is calculated at the associate’s regular, base rate of pay on the
termination date.
Base pay does not include bonus, commissions, incentives, overtime pay, or any
other remuneration. The rate of pay is calculated as follows for full-time
associates:

      Type of Associate   Formula for Calculations
Exempt
  Weeks = Divide the associate’s annual base pay by 52.
 
  Months = Divide the associate’s annual base pay by 12.
 
   
Non-exempt
  Weekly = Multiply the associate’s regular hourly rate by 40.

Part-Time Associates
Part-time associates may be entitled to pro-rated severance pay, based on the
severance
schedule established for full-time associates. The pro-rated percentage will be
calculated by obtaining an average number of hours worked per week, based on the
six-month period immediately preceding the date that severance benefits are
calculated by the Associate Relations Department.

     
(LOGO) [a14244a1424400.gif]
  NOTE: Associates who have been employed on both a full time and part time
basis receive severance pay based on the applicable combination of the full time
and part time severance formulas.
Severance pay is calculated using the associate’s regular, base rate of pay on
the termination date. Base pay does not include bonus, incentives, overtime pay
or any other remuneration.

Severance and Final Pay at Termination
Associates eligible for severance pay under this policy are paid final regular
pay and accrued, unused vacation according to the requirements of the state in
which they are employed. Any earned bonus or incentive pay is paid in accordance
with the applicable plan and agreement. Severance pay is normally paid in a
separate check according to timeframes noted in the release agreement. The
Company will withhold all applicable federal, state, local, and other taxes as
well as any required payroll deductions from all severance pay that is paid
under this policy.
Severance Pay for Rehired Associates
If an associate returns to work for the Company after receiving severance pay as
part of the original termination, the returning associate must reimburse the
Company for any unused severance pay.
Outplacement Assistance
As appropriate, the Company may also offer outplacement assistance to help
associates find new jobs and/or transition to new careers.
Administration of Severance Pay Policy
The Company has sole and absolute discretion to interpret and apply the terms of
this policy. The Company’s determinations under this policy shall be final and
binding on all persons. The Company reserves the right to amend or terminate
this policy at any time and without prior notice .

 